Order of the Family Court of the State of New York, Bronx County, entered February 10, 1971, which found after a fact-finding hearing that appellant had committed acts which if done by an adult would constitute *816the crime of grand larceny, second degree, is unanimously reversed, on the law, the facts and in the exercise of discretion, without costs and without disbursements, and the matter is remanded for a hearing ab initio. Upon the remand, the court should initially make a determination as to appellant’s competency to stand trial. We are of the belief that the court improperly denied the law guardian’s request made in court on February 10,1971 for the three-day adjournment as provided for in section 737 of the Family Court Act. In any event, since there was a substantial question raised as to appellant’s competency to stand trial, it was improper to proceed to a fact-finding determination on the underlying petition prior to a determination as to appellant’s competency. Concur — Stevens, P. J., Markewich, Steuer, Tilzer and Macken, JJ.